DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: light emission module (Claim 1, 5, 10); Light detection module (Claim 1, 8, 9, 10).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2013127414 A in view of JP 2016001135 A.
Claim 1
 	JP 2013127414 A discloses a light emission module (Fig. 1, Ref. 100) that is attached covering a first opening (Fig. 1, Ref. 81a) of a vessel (pipe) into which an analysis target gas (multigas analyzer) flows or in which the analysis target gas is produced and emits light into the vessel (See Abstract); and a light detection module (Fig. 1, Ref. 200) that detects the light emitted from the light emission module (Fig. 1, Ref. 100) and passing through the vessel (pipe), wherein the light emission module (Fig. 1, Ref. 100) comprises: a base flange (Fig. 1, Ref. 82a) that is attached around the first opening (Fig. 1, Ref. 81a) on an outer surface of the vessel (pipe); a window material (Fig. 1, Ref. 23) whose outer surface is tilted at a predetermined angle with respect to an inner surface in contact with an inside of the vessel (See Fig. 1). 

    PNG
    media_image1.png
    500
    628
    media_image1.png
    Greyscale

	JP 2013127414 A substantially teaches the claimed invention except that it does not show a seal member that is sandwiched between the base flange and the inner surface of the window material; and a pressing body including a fixing surface fixed to the base flange and a tilted surface pressing the outer surface of the window material against a base flange side. JP 2016001135 A shows that it is known to provide a seal member (Fig. 4, Ref. 55) that is sandwiched between the base flange (Fig. 4, Ref. 21) and the inner surface of the window material (Fig. 4, Ref. 8); and a pressing body including a fixing surface (Fig. 4, Ref. 51) fixed to the base flange (Fig. 4, Ref. 21) and a tilted surface pressing (Fig. 4, Ref. 53) the outer surface of the window material (Fig. 4, Ref. 8) against a base flange side (Fig. 4, Ref. 21) for an optical analyzer cell for measuring a gas. It would have been obvious to combine the device of JP 2013127414 A with the sealing member, pressing body, and other elements listed above with that of JP 2016001135 A before the effective filing date of the claimed invention for the purpose of providing a tight seal for the optical element, therefore reducing leaks into the surrounding environment.

    PNG
    media_image2.png
    482
    745
    media_image2.png
    Greyscale

\

Claim 2
 	JP 2013127414 A substantially teaches the claimed invention except that it does not show a state where the fixing surface of the pressing body is fixed to the base flange, the window material compresses the seal member and the inner surface of the window material separates from the base flange. JP 2016001135 A shows that it is known to provide a state where the fixing surface (Fig. 4, Ref. 51) of the pressing body is fixed to the base flange (Fig. 4, Ref. 21), the window material (Fig. 4, Ref. 8) compresses the seal member (Fig. 4, Ref. 55) and the inner surface of the window material (Fig. 4, Ref. 8) separates from the base flange (Fig. 5, Ref. 21) for an optical analyzer measurement device. It would have been obvious to combine the device of JP 2013127414 A with the element configuration listed above with that of JP 2016001135 A before the effective filing date of the claimed invention for the purpose of providing a tight seal for the optical element, therefore reducing leaks into the surrounding environment.
Claim 3
 	JP 2013127414 A substantially teaches the claimed invention except that it does not show the base flange comprises a through hole inside which the window material and a part of the pressing body are arranged; a support part that protrudes inward from an inner circumferential surface of the through-hole and supports the seal member; and an attachment surface attached with the fixing surface of the pressing body, and in a state where the fixing surface of the pressing body is fixed to the attachment surface of the base flange, the window material separates from the inner circumferential surface of the through-hole and from the support part. JP 2016001135 A shows that it is known to provide the base flange (Fig. 4, Ref. 21) comprises a through hole (Fig. 4, Ref. 213) inside which the window material (Fig. 4, Ref. 8) and a part of the pressing body (Fig. 4, Ref. 51) are arranged; a support part (See Fig. 4, area on either side of through-hole Ref. 213) that protrudes inward from an inner circumferential surface of the through-hole and supports the seal member (Fig. 4, Ref. 55); and an attachment surface (Fig. 4, Ref. 53) attached with the fixing surface of the pressing body (Fig. 4, Ref. 51), and in a state where the fixing surface of the pressing body (Fig. 4, Ref. 51) is fixed to the attachment surface of the base flange (Fig. 4, Ref. 21), the window material (Fig. 4, Ref. 8) separates from the inner circumferential surface of the through-hole and from the support part (See Fig. 4) for a device making up a measurement cell. It would have been obvious to combine the device of JP 2013127414 A with the configuration of element listed above with that of JP 2016001135 A before the effective filing date of the claimed invention for the purpose of providing a tight seal for the optical element, therefore reducing leaks into the surrounding environment.
Claim 6-7
	JP 2013127414 A in view of JP 2016001135 A discloses the claimed invention except for the base flange is made of metal, and the pressing body is made of resin and the pressing body is formed of polyphenylene sulfide (PPS). It would have been obvious to one having ordinary skill in the art at the effective filing date of the claimed invention was made to combine JP 2013127414 A in view of JP 2016001135 A with the different material constructions listed above since it was well known in the art that using the different construction material have better durability in different environments, therefore improving the overall life of the device. The examiner takes Official Notice that the elements listed above are well-known, or to be common knowledge in the art are capable of instant and unquestionable demonstration as being well-known.


Claim 8
 	JP 2013127414 A discloses the light detection module (Fig. 1, Ref. 200) is attached covering a second opening (Fig. 1, Ref. 81b) that is formed opposite to the first opening (Fig. 1, Ref. 81a) of the vessel (pipe).  
Claim 9
 	JP 2013127414 A discloses a concentration calculation part (Fig. 1, Ref. 50) that, on a basis of an output of the light detection module (Fig. 1, Ref. 200), calculates concentration of the analysis target gas (Next, the analysis unit 50 will be described. The analysis unit 50 is a unit that inputs the signal current photoelectrically converted by the light receiving element 32 through the light receiving signal transmission wire 40 and analyzes the light absorbed by the light absorption characteristics of the measurement target gas.).  
Claim 10
 	JP 2013127414 A discloses a light emission module (Fig. 1, Ref. 100) that is attached covering a first opening (Fig. 1, Ref. 81a) of a vessel (pipe) into which an analysis target gas flows or in which the analysis target gas is produced and emits light into the vessel (See Abstract); and a light detection module (Fig. 1, Ref. 200) that detects the light emitted from the light emission module (Fig. 1, Ref. 100) and passing through the vessel (pipe), wherein the light emission module (Fig. 1, Ref. 100) comprises: a window material (Fig. 1, Ref. 23) whose outer surface is tilted at a predetermined angle with respect to an inner surface in contact with an inside of the vessel (pipe).
 	JP 2013127414 A substantially teaches the claimed invention except that it does not show a seal member that is sandwiched between the base flange and the inner surface of the window material; and a pressing body including a fixing surface fixed to the base flange and a tilted surface pressing the outer surface of the window material against a base flange side. JP 2016001135 A shows that it is known to provide a seal member (Fig. 4, Ref. 55) that is sandwiched between the base flange (Fig. 4, Ref. 21) and the inner surface of the window material (Fig. 4, Ref. 8); and a pressing body including a fixing surface (Fig. 4, Ref. 51) fixed to the base flange (Fig. 4, Ref. 21) and a tilted surface pressing (Fig. 4, Ref. 53) the outer surface of the window material (Fig. 4, Ref. 8) against a base flange side (Fig. 4, Ref. 21) for an optical analyzer cell for measuring a gas. It would have been obvious to combine the device of JP 2013127414 A with the sealing member, pressing body, and other elements listed above with that of JP 2016001135 A before the effective filing date of the claimed invention for the purpose of providing a tight seal for the optical element, therefore reducing leaks into the surrounding environment.

Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2013127414 A in view of JP 2016001135 A and in further view of LEE et al. (2017/0353996).
Claim 4
	JP 2013127414 A in view of JP 2016001135 A substantially teaches the claimed invention except that it does not show a light emission module further comprises a sheet heater provided on a side surface of the window material. LEE et al. (2017/0353996) shows that it is known to provide a sheet heater on the surface of a window (Para. 0005) for a device that heats a surface. It would have been obvious to combine the device of JP 2013127414 A in view of JP 2016001135 A with the sheet heater of LEE et al. (2017/0353996) before the effective filing date of the claimed invention for the purpose of providing heating to a surface so as to reduce condensation on the surface, therefore improving light transmission through the heated material.

Claim 5
	JP 2013127414 A in view of JP 2016001135 A and in further view of LEE et al. (2017/0353996) discloses the claimed invention except for the light emission module further comprises a temperature sensor that measures a temperature of the window material, and the absorption analyzer further comprising a temperature controller that, on a basis of a measured temperature measured by the temperature sensor and a set temperature, controls the sheet heater. It would have been obvious to one having ordinary skill in the art at the effective filing date of the claimed invention was made to combine JP 2013127414 A in view of JP 2016001135 A and in further view of LEE et al. (2017/0353996) with a temperature sensor and controller since it was well known in the art that using such elements reduces overheating of the surface, therefore reducing potential damage to the surface. The examiner takes Official Notice that the elements listed above are well-known, or to be common knowledge in the art are capable of instant and unquestionable demonstration as being well-known

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PATRICK STAFIRA whose telephone number is (571)272-2430. The examiner can normally be reached M-F 6:30am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL P STAFIRA/Primary Examiner, Art Unit 2886                                                                                                                                                                                                        May 6, 2022